Allowable Subject Matter
	Claims 1-3 and 5-7 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claims 1, 3, 6 and 7, the prior art of record fails to teach or suggest, either alone or in combination “an electro-optical device, comprising:
a scanning line; K signal lines, K being an integer of 2 or greater;
a pixel circuit disposed corresponding to each of intersections of the scanning line and the K signal lines; an image signal circuit including a sampling switch provided for each of the K signal lines, and configured to sequentially supply an image signal to the K signal lines, in K supply periods based on K selection signals for sequentially selecting the K sampling switches, in a horizontal scanning period; and
a control circuit configured to control the K selection signals such that a length of at least one supply period of the K supply periods in the horizontal scanning period changes in accordance with a polarity of the image signal, wherein the control circuit controls the K selection signals such that end timing of a last supply period of the K supply periods in the horizontal scanning period changes in accordance with a polarity of the image signal.” as claimed (emphasis added).
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner’s Amendments
	Examiner has proposed amendments to overcome the objections to claim 6. Authorization for this Examiner’s Amendments to the claims was given in a phone interview with Mr. GANG LUO on 2/25/2022.

6.	(Currently Amended).
An electronic apparatus, comprising: 
	
	an electro-optical device, comprising: a main body; 
a scanning line; K signal lines, K being an integer of 2 or greater;
a pixel circuit disposed corresponding to each of intersections of the scanning line and the K signal lines; an image signal circuit including a sampling switch provided for each of the K signal lines, and configured to sequentially supply an image signal to the K signal lines, in K supply periods based on K selection signals for sequentially selecting the K sampling switches, in a horizontal scanning period; and
a control circuit configured to control the K selection signals such that a length of at least one supply period of the K supply periods in the horizontal scanning period changes in accordance with a polarity of the image signal, wherein the control circuit controls the K selection signals such that end timing of a last supply period of the K supply periods in the horizontal scanning period changes in accordance with a polarity of the image signal.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEJOON AHN/Primary Examiner, Art Unit 2628